Detailed Action
	This action is responsive to an original application filed on 5/14/2020 with acknowledgement that this application is a 371 of PCT/EP2018/080563 and claims a priority date of 11/17/2017 to foreign application CH01399/17. 
	Claims 11-12, 14-18, and 21-22 are currently pending.  Claim 11 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on August 12, 2022 is acknowledged.  Two pages of amended claims were received on 8/12/2022.  Claims 11 and 15 have been amended.  Claim 15 has been amended such that it is no longer objected to, however Claims 11-12, 14-18, and 21-22 are now rejected under 35 U.S.C. 112(b) for being indefinite, as noted below.
Claim Rejections - 35 USC § 112
Claims 11-12, 14-18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because Lines 1-4 state “A nozzle device for a high-pressure or extreme-pressure fluid, comprising: a stator which has at least one connection for a high-pressure or extreme-pressure fluid line having a fluid pressure of above 3000 bar” and the terms “high-pressure” and “extreme pressure” are relative terms.  It is not clear if a “high-pressure” is above 3000 bar, if an “extreme pressure” is above 3000 bar, or if both a “high-pressure” and “extreme-pressure” are above 3000 bar.  Furthermore, it is not clear if the “high-pressure or extreme pressure” of the fluid is the same as the “high-pressure or extreme-pressure” of the fluid line or not.  Also, it is not clear if the fluid line “having a fluid pressure” means that the line can dispense a fluid at the fluid pressure, or if it means something else.  For the purpose of examination, Claim 11 Lines 1-4 will be interpreted to state “A nozzle device for a fluid, comprising: a stator which has at least one connection for a fluid line for delivering fluid with a fluid pressure above 3000 bar”.
Claims 12, 14-18, and 21-22 depend from Claim 11, therefore Claims 12, 14-18, and 21-22 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 11 is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 14, 17-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,589,597 to Robisch et al. (“Robisch”), and as evidenced by US PGPUB 2007/0034720 A1 to Oberscheidt et al. (“Oberscheidt”).
As to Claim 11, Robisch discloses a nozzle device (Fig. 1 #10 “rotary atomizer”, See Annotated Fig. 2) for a high-pressure or extreme pressure fluid (Col. 4 Line 1 “other liquid”, which is understood can include water and other liquids.  Though no specific fluid pressures are disclosed, it is understood that various pressures of fluid can be provided to the nozzle device for various applications.), comprising: 
a stator (Fig. 2 #12 “housing”, Per Col. 4 Line 18 the housing is fixed) which has at least one connection for a high-pressure or extreme-pressure fluid line having a pressure of above 3000 bar (See Annotated Fig. 2 showing a connection on the end of #12 that #19 is inserted into, Per Col. 4 Line 1 #19 can attach to a source of liquid, thus the connection on #12 is a connection that is used for a fluid line since it supports #19 that couples to the fluid line.  Examiner notes that the fluid line is not being positively recited as part of the claimed invention.  Examiner further notes that the connection of Robisch can be used with a fluid line that is for delivering fluid with a pressure above 3000 bar, as evidenced by Oberscheidt which in Paragraphs 0012 and 0016 discloses delivering fluid with a pressure of 4000 bar and in Paragraph 0024 and Fig. 1 shows a threaded connector 2 being screwed into a threaded fluid line 6 having bore 1.  The threaded connector of Oberscheidt is similar to the threaded connection of Robisch, thus it is evidenced that the threaded connection of Robisch can be attached to a fluid line that is for delivering fluid with a pressure above 3000 bar.),  
a rotor (Fig. 2 #17 “rotor”) which is mounted in the stator (See Fig. 2 and Col. 3 Lines 60-61) so as to be rotatable about an axis of rotation (See Annotated Fig. 2, See Col. 4 Lines 50-51) and has an axial duct (See Annotated Fig. 2), 
wherein a nozzle carrier (Fig. 2 #14 “bell”) for at least one nozzle (Fig. 2 # 13 “openings”, which per Col. 4 Lines 5-7 have liquid flow out of them therefore they are equivalent to nozzles) is arranged on a first end of the rotor (See Annotated Fig. 2), and 
a hollow needle (Fig. 2 # 20 “feed tube” and #19 “liquid inlet”, which together have a structure resembling the claimed hollow needle, therefore for the purpose of examination #20 and #19 together are considered a needle) that has a continuous passage (See Fig. 2, an interior of #20 and #19 is a continuous passage) and is arranged in the duct of the rotor (See Annotated Fig. 2) such that the fluid is able to be conducted from the fluid line to the nozzle carrier (See Annotated Fig. 2, See Col. 4 Lines 1-7), and 
the hollow needle is held in a rotationally fixed manner against the stator (See Col. 3 Lines 64-66 disclosing #20 being fixed),
wherein the duct extends completely through the rotor (See Annotated Fig. 2) and the hollow needle extends substantially over an entire axial length of the duct of the rotor (See Annotated Fig. 2).
As to Claim 12, Robisch as applied to Claim 11 above further discloses wherein the axial duct is continuous (See Annotated Fig. 2, the axial duct continues in one direction without interruption). 
As to Claim 14, Robisch as applied to Claim 11 above further discloses wherein at least one outer surface of the hollow needle comprises a wear-resistant material (Per Col. 3 Line 65 #20 is made of a nonconductive material.  The nonconductive material must have some level of resistance to wear.).
As to Claim 17, Robisch as applied to Claim 11 above further discloses wherein the hollow needle has a head (Fig. 2 #19), at one end, with a frustoconical head surface (See Annotated Fig. 2, #19 has threads that attach to #12, one thread has the frustoconical head surface).
As to Claim 18, Robisch as applied to Claim 17 above further discloses wherein the stator has a frustoconical surface against which the frustoconical head surface of the hollow needle is supported (See Annotated Fig. 2, the thread of #19 that has the frustoconical head surface is supported against a thread of #12 that has a frustoconical surface).
As to Claim 21, Robisch discloses a method of producing a nozzle device as claimed in Claim 11 comprising the step of pairing a rotor with a hollow needle (See Annotated Fig. 2, the rotor is paired with the hollow needle, thus it is understood that a step of pairing a rotor with a hollow needle has been performed).
As to Claim 22, Robisch discloses a kit comprising a rotor and a paired hollow needle for a nozzle device as claimed in Claim 11 (See Fig. 1 and Annotated Fig. 2, the nozzle device #10 is a kit that comprises a rotor and a paired hollow needle). 

    PNG
    media_image1.png
    743
    765
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robisch in view of US Patent 9,387,528 to Sakamoto et al. (“Sakamoto”). 
Regarding Claim 15, Robisch as applied to Claim 14 above does not disclose wherein the wear-resistant material is a diamond-like carbon coating (Per Col. 3 Line 65 the hollow needle is made of a nonconductive material). 
However, Sakamoto discloses a nozzle device (Fig. 7 #23 “nozzle”) for a fluid (Col. 5 Line 37 “working fluid”) comprising a diamond-like carbon coating that is used as a wear resistant material on a surface (Col. 5 Lines 48-49).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known method taught by Sakamoto of using a diamond-like carbon coating as a wear resistant material to modify the nozzle device of Robisch as applied to Claim 14 above such that the nonconductive material of the hollow needle is a diamond-like carbon coating, as doing so would yield the predictable result of providing abrasion resistance with a known durable material (See Col. 5 Lines 54-57).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robisch in view of US PGPUB 2010/0327088 A1 to Steiger (“Steiger”).
Regarding Claim 16, Robisch does not disclose wherein the hollow needle is held against the stator by a union nut (See Annotated Fig. 2, #19 of the hollow needle is held against the stator #12 by threads, but no nut is shown).
However, Steiger discloses a nozzle device (Fig. 2 #1 “spray coating gun”) for a fluid (Paragraph 0021 “coating liquid”) comprising a hollow needle (Fig. 2 #2 “coating material tube” and #7A “shot connection”) that is held against a stationary housing (See Fig. 1, the housing is #3A, #4B, and #6) by a union nut (Fig. 1 # 7B “threaded nut”, See Paragraph 0027 and Figs. 1-2, where #7B is shown securing #7A against #6 of the stationary housing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique taught by Steiger of holding a hollow needle against a stationary housing of a nozzle device with a union nut to modify the nozzle device of Robisch such that the hollow needle is held against the stator by a union nut, as doing so would yield the predictable result of securing the hollow needle to the stator (See Paragraph 0027 and Fig. 2).
Response to Arguments
Applicant’s arguments filed 8/12/2022 with respect to Claim 11 has been considered but are not found persuasive.
Regarding Claim 11, applicant argues that because the nozzle device of Robisch is used for paint, and since Robisch discloses applying liquid under slight pressure, that the nozzle device of Robisch is not for a high-pressure or extreme-pressure fluid.  This argument is not found persuasive.  Examiner notes that Robisch does not limit the nozzle device to being used with paint or disclose any specific pressures (See Col. 4 Lines 1-4, where it is disclosed that sources of other liquids can be coupled to the nozzle device.).  Examiner also notes that Claim 11 is rejected under 35 U.S.C. 112(b) for being indefinite, and for the purpose of examination, the limitation of “a stator which has at least one connection for a high-pressure or extreme fluid pressure fluid line having a fluid pressure of above 3000 bar”, is being interpreted as a functional limitation in which the fluid line is not positively recited as part of the claimed invention.  Examiner further notes that connection of Robisch appears to be one that can be used with a fluid line having a pressure of above 3000 bar, as evidenced by Oberscheidt which discloses a threaded connector being used for screwing to a fluid line that is for delivering fluid with a pressure of 4000 bar.  Therefore, as noted above Robisch discloses a nozzle device for a fluid, comprising a stator which has at least one connection for a fluid line for delivering fluid with a fluid pressure above 3000 bar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 11,077,453 to Nölle discloses a nozzle device for a fluid having a fluid pressure of above 3000 bar.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
August 25, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752